Citation Nr: 1529465	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  09-20 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right eye disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left eye disability.

3.  Entitlement to service connection for a right eye disability.

4.  Entitlement to service connection for a left eye disability.

5.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

6.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left sternoclavicle (left shoulder disability), postoperative, prior to November 9, 2011 and subsequent to January 1, 2012.
 


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia. 

The Board notes that although the Veteran claimed service connection specifically for PTSD, the record contains VA diagnoses of anxiety and indicates that the Veteran is taking medication for anxiety.  Therefore, the Board has recharacterized the psychiatric issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In an April 2014 decision, the Board denied the Veteran's left shoulder disability claim and remanded the acquired psychiatric disorder claim for further evidentiary development.  The Veteran appealed the Board's decision denying his left shoulder disability claim to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the parties to the appeal filed a Joint Motion for Remand (JMR).  The Court granted the motion, vacated the Board's decision, and remanded the matter for further proceedings.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

On the Veteran's substantive appeal dated April 2014 for his right and left eye disability claims, he requested a VA Central Office hearing before a Veterans Law Judge.  However, he cancelled his hearing request in June 2015.  Accordingly, his request for a hearing is considered to be withdrawn and his claims will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2014).

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a right eye disability, left eye disability, and acquired psychiatric disorder as well as entitlement to an increased disability rating for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed November 1971 rating decision, the RO denied the Veteran's claims of entitlement to service connection for right and left eye disabilities.

2.  The evidence received since the November 1971 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for right and left eye disabilities and raises a reasonable possibility of substantiating the claims.






CONCLUSIONS OF LAW

1.  The November 1971 rating decision denying the claim for service connection for a right eye disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Because new and material evidence has been received since the November 1971 rating decision with respect to the Veteran's claim of entitlement to service connection for a right eye disability, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The November 1971 rating decision denying the claim for service connection for a left eye disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  Because new and material evidence has been received since the November 1971 rating decision with respect to the Veteran's claim of entitlement to service connection for a left eye disability, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for right and left eye disabilities.  Implicit in his claims is the contention that VA has received new and material evidence which requires the Board to reopen the previous denial of the claims.  In the interest of clarity, the Board will discuss certain preliminary matters.   The issues on appeal will then be analyzed and a decision rendered.   

The Veterans Claims Assistance Act of 2000

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).   As discussed below, there is sufficient evidence of record to grant the Veteran's request to reopen the claims for entitlement to service connection for right and left eye disabilities.  The claims will be reopened.  Therefore any error in complying with the notice or assistance requirements with respect to the request to reopen the claims is moot.  The additional evidentiary development required for the adjudication of the Veteran's service connection claims on the merits is addressed in the remand section below. 

Analysis

Generally service connection may be granted for a disability resulting from an injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

In order to establish service connection for a claimed disorder, there must be:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between a Veteran's present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.11103 (2014).  A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).

Whether newly submitted evidence raises a reasonable possibility of substantiating the claim is not a separate determination, but rather part of the determination of whether the evidence submitted is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The VA is not, however, bound to consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).
If the Board determines that the evidence added to the record since the last final decision is new and material, the claim will be reopened, and the VA has a duty to assist the claimant in the development of his or her claim, including the ordering of a medical "nexus" examination, if warranted.  See Shade, supra.  Once having reopened a claim, the Board will evaluate the merits of the claim.  See 38 U.S.C.A. § 5108 (West 2014); see also Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

After assembling the evidence, the Board must evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2014).  The denial of a claim on the merits requires that the preponderance of the evidence be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence as to any issue material to the determination of the matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2014).
  
In the present case, the RO denied service connection for right and left eye disabilities in November 1971 on the basis that right and left eye disabilities were not shown by the evidence of record.  The Veteran did not appeal the November 1971 rating decision and did not submit new and material evidence within one year of the decision.  That rating decision has therefore become final.

At the time of the November 1971 rating decision, the record included the Veteran's service treatment records, and a VA examination dated October 1971.  His service treatment records document treatment for right eye pain in August 1970 when he was hit by branches while riding a horse as well as pink eye.  The October 1971 VA examination report indicated an essentially normal eye examination.    

The Veteran filed a claim to reopen his previously denied claims in September 2004.  His claims were denied in an October 2005 rating decision on the basis that no new and material evidence was submitted to reopen the previously denied claims.  His claims were readjudicated in a December 2005 rating decision on the basis of receipt of new medical records with the denial of the claims continued.  Within one year of the rating decision, medical records were again associated with the record, and the denial of the Veteran's claims was continued in a July 2007 rating decision.  In September 2007, the Veteran requested "reconsideration" of the July 2007 rating decision, and in a March 2008 rating decision, the RO reopened and denied the Veteran's claims.  The Board notes that in requesting "reconsideration" of the July 2007 denial of his claims, the Veteran appeared to express disagreement with the decision such that he should have been provided a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  A review of the record reveals that he was not provided a SOC as to these claims until March 2014.  He thereafter completed his appeal with the filing of a VA Form 9 in April 2014.  As such, the Board finds that the last final denial of the Veteran's right and left eye disability claims was the November 1971 rating decision.  

The evidence that has been added to the record since the November 1971 rating decision includes, in relevant part, medical evidence documenting right and left eye disabilities.  Specifically, the medical evidence indicates that the Veteran suffers from cataracts and dry eyes.  See, e.g., a VA treatment record dated January 2011.  The Board finds that the evidence added to the claims folder since is sufficient to reopen the Veteran's claims of right and left eye disabilities.  In particular, the evidence is new and is material to the unestablished fact of a current disability.  As new and material evidence has been received, the Board reopens the claims for service connection for right and left eye disabilities.

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Thus evidence that is sufficient to reopen a claim may not be sufficient to grant the benefit being sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As explained in the remand section below, the Board has determined that additional development is necessary before the merits of the claims can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right eye disability is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left eye disability is reopened; to this extent only, the appeal is granted.


REMAND

Service connection for right and left eye disabilities

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the current medical evidence of record documents diagnoses of cataracts and dry eyes.  See, e.g., a VA treatment record dated January 2011.  The Board notes that although refractive error of the eyes is documented in the Veteran's medical records, refractive error of the eye is not a disease or injury within the meaning of applicable VA legislation.  38 C.F.R. § 3.303(c).  Thus, as a matter of law, service connection for this condition cannot be granted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran contends that his current right and left eye disabilities are related to an accident during service wherein he was struck in the eyes by branches while riding a horse.  His service treatment records document a right eye injury from horseback riding as well as complaints of pink eye in August 1970.  

On this evidence, the Board finds that there is evidence of a current disability, an in-service injury, and evidence that the two may be connected.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's current right and left eye disabilities and his service is warranted.  The Board notes that the Veteran appeared to have been scheduled for a VA examination on March 1, 2012.  A VA QTC Medical Service Invoice reveals that he did not report to the examination.  However, a treatment record dated March 1, 2012 from the Virginia Eye Institute reveals that the Veteran underwent an optometry examination that day.  The Veteran has indicated that this examination was a VA examination.  Indeed, the optometrist who examined the Veteran, M.K., was the optometrist scheduled by VA to examine the Veteran.  In any event, M.K. did not render an opinion as to whether the Veteran's current right and left eye disabilities are related to his military service, and no medical opinion of such is currently of record.   

Service connection for an acquired psychiatric disorder

The Board remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder in April 2014 for the agency of original jurisdiction (AOJ) to obtain outstanding VA treatment records and to also provide the Veteran with a VA examination in order to determine the etiology of his acquired psychiatric disorder.  The Veteran's acquired disorder claim was to then be readjudicated by the AOJ.  If the claim remained denied, a supplemental statement of the case (SSOC) was to be issued to the Veteran and his attorney. 

A review of the record reveals that although outstanding VA treatment records have been associated with the claims folder, the Veteran has not yet been provided a VA examination for his acquired psychiatric disorder.  Additionally, his claim has not been readjudicated by the AOJ.  In light of the foregoing, the Board finds that the Veteran must be provided a VA examination for his acquired psychiatric disorder and his claim must be readjudicated thereafter as instructed in the prior remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand). 

Higher evaluation for left shoulder disability

As was noted in the Introduction, the Veteran's left shoulder disability claim involves a JMR.  The September 2014 JMR found that the Board did not provide adequate statement of reasons or bases addressing the Veteran's written request for an additional 90 days to submit further evidence and argument prior to the Board's adjudication of his increased rating claim.  In this regard, on July 16, 2013, the Veteran, through his representative, sent a letter to the Board requesting a copy of his claims folder and asking 90 days of time to begin running after the copies were received in order to review and submit additional evidence and argument.  In an August 2013 letter, the Board acknowledged the Privacy Act request, and on April 9, 2014 satisfied the request and mailed the Veteran's attorney a copy of the claims folder.  However, instead of waiting the full 90 days as the Veteran originally requested, the Board issued its decision on April 22, 2014, approximately two weeks later.  Accordingly, the Board was to expressly address whether the Veteran's July 2013 request to the Board to hold the case open constituted a valid motion for a 90 day extension of time from April 2014 when a copy of the claims folder was mailed to him.  

A review of the claims folder reveals that in a March 2015 statement, the Veteran's attorney acknowledged the extension of time to submit evidence and argument following receipt of the claims folder.  Notably, as the claims folder was received and further argument was submitted, the Veteran's attorney stated that there was no further time needed for additional argument.  

The Board also notes that in the March 2015 statement, the Veteran's attorney reported that the Veteran continues to receive treatment for his left shoulder disability at the VA Medical Center in Richmond, Virginia.  However, the Board notes that the most recent association of VA treatment records with the Veteran's claims folder was in June 2014.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Finally, in the March 2015 statement, the Veteran's attorney noted that at VA examinations for the Veteran's left shoulder in June 2008 and May 2012, the Veteran reported flare-ups.  However, neither examiner documented an estimation of additional functional loss in terms of range of motion that would be present during flare-ups.  In light of the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine any functional impairment that results during periods of flare-ups of the Veteran's left shoulder disability.  Further, the examiner must render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments, including weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any outstanding VA treatment records pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder.

3. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his current right and left eye disabilities.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the examination, the examiner is asked to render an opinion as to the following: 

a. Identify all currently present eye disabilities, to specifically include dry eye syndrome and cataracts.  

b. For each eye disability diagnosed, whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is related to the Veteran's military service, to include treatment for an eye injury from being hit with branches from horseback riding as well as treatment for pink eye in August 1970.
      
The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Afford the Veteran a VA psychiatric examination.  The examiner should be provided the Veteran's claims folder to review in conjunction with the examination.  Review of the entire file is requested, however attention is invited to the Veteran's treatment for anxiety and PTSD.

For each psychiatric disorder diagnosed by the VA examiner, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is related to the Veteran's military service. 

If PTSD is diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has PTSD due to a left shoulder injury episode or an eye injury episode during service. 

A complete explanation for all opinions must be provided.

5. The Veteran should be afforded a VA examination with a qualified clinician to determine the current severity of the service-connected degenerative joint disease of the left sternoclavicle.  The examiner should review the claims folder and note review of such.  All indicated testing should be conducted.

The examiner should report the range of motion of the left shoulder in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted. 

The examiner must inquire as to periods of flare-up and note the frequency and duration of any such flare-ups.  The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The left shoulder should be evaluated in this manner.  (This requires a certain degree of conjecture on the examiner's part, but is required for rating the left shoulder disability.)

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

6. With respect to the scheduling of the foregoing examinations, the Veteran should be reminded that the failure to appear for a scheduled examination without good cause may result in the denial of the claim associated with that examination.  

7. Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


